Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MATTHEW BURR on 5/11/2022.
The application has been amended as follows: 
A transfer assist board apparatus, the apparatus comprising:
a base plate with a perimeter edge shape that provides a concave indentation having edges that form an angle, a portion of the perimeter edge being raised to provide a stop, and an [off-center] eccentrically disposed hole to receive a connector;
a foot plate [rotably] rotatably disposed on the base plate such that the foot plate is able to engage the stop portion of the base plate, the foot plate having a top surface and a bottom [bottom] surface, an [off-center] eccentrically disposed hole corresponding to the [off-center] eccentrically disposed hole of the base plate to receive [a] the connector, the bottom having a plurality of recesses to house a corresponding plurality of roller wheels, and the foot plate further having at least on handle;
[a plurality of roller wheels housed in the plurality of recesses;] and
[a] the connector disposed through the foot plate hole and the base plate hole to [rotably] rotatably connect the foot plate to the base plate,
whereby the foot plate is selectively [rotable] rotatable on the base plate back and forth between the edges of the indentation angle of the perimeter edge constrained by the base plate stop portion.
A transfer assist board apparatus, the apparatus comprising:
a base plate with a nonskid top surface, a perimeter edge shape that provides a concave indentation having edges that form [a] an angle, a portion of the perimeter edge being raised to provide a stop, and an [off-center] eccentrically disposed hole to receive a connector;
a foot plate [rotably] rotatably disposed on the base plate such that the foot plate is able to engage the stop portion of the base plate, the foot plate having a non-skid top surface and a bottom [bottom] surface, an [off-center] eccentrically disposed hole corresponding to the [off-center] eccentrically disposed hole of the base plate to receive [a] the connector, the bottom having a plurality of recesses to house a corresponding plurality of roller wheels, the plurality of recesses arranged in an array consisting of at least one center recess and a recess disposed near a first side of the hole and a recess disposed near the opposite side of the hole and an arcuate array of recesses around a portion of a perimeter edge, and the foot plate further having at least one handle comprising a raised portion of the footplate perimeter edge at a first side of the foot plate and a second raised portion of the foot plate perimeter edge on the opposite side from the first side, at least one of the raised portions having a finger slot therethrough;
[a plurality of roller wheels,] one or more of the plurality of roller wheels comprising an axel, housed in the plurality of recesses; and
[a] the connector comprising a barrel disposed through the foot plate hole and the base plate hole to [rotably] rotatably connect the foot plate to the base plate, 
whereby the foot plate is selectively [rotable] rotatable with the plurality of roller wheels over the base plate back and forth between edges of the indention angle of the perimeter edge constrained by the base plate stop portion.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Brantman (US 4987621 A) herein referred to as Brantman, discloses transfer assist board apparatus, the apparatus comprising: a base plate (lower support plate curved 21) with a perimeter edge shape that provides a concave indentation having edges that form an angle (see FIG. 2, lower support plate 21 is curved). Brantman does not explicitly disclose a portion of the perimeter edge being raised to provide a stop, and an [off-center] eccentrically disposed hole to receive a connector, a foot plate [rotably] rotatably disposed on the base plate such that the foot plate is able to engage the stop portion of the base plate, the foot plate having a top surface and a bottom [bottom] surface, an [off-center] eccentrically disposed hole corresponding to the [off-center] eccentrically disposed hole of the base plate to receive [a] the connector, the bottom having a plurality of recesses to house a corresponding plurality of roller wheels, and the foot plate further having at least on handle; [a plurality of roller wheels housed in the plurality of recesses;] and [a] the connector disposed through the foot plate hole and the base plate hole to [rotably] rotatably connect the foot plate to the base plate, whereby the foot plate is selectively [rotable] rotatable on the base plate back and forth between the edges of the indentation angle of the perimeter edge constrained by the base plate stop portion. Grappo (US 5427426 A) herein referred to as Grappo, teaches a seat accessory comprising a base element 12 having a rear edge 26. Sabine (GB 2356342 A) herein referred to as Sabine, teaches a patient transfer board comprising a passage 44 disposed eccentrically on first section 10 and second section 12 where the sections are pivotally coupled via countersunk grub screw 70. The references however do not remedy the deficiencies of Brantman without reconstruction based on impermissible hindsight reasoning. Claim 1 is therefore allowable. Claims 2-9 are also allowable since they require all of the limitations of the base claim. 
With regard to claim 10, Brantman discloses the limitations of the claim but fails to teach or reasonably suggest a portion of the perimeter edge being raised to provide a stop, and an [off-center] eccentrically disposed hole to receive a connector; a foot plate [rotably] rotatably disposed on the base plate such that the foot plate is able to engage the stop portion of the base plate, the foot plate having a non-skid top surface and a bottom [bottom] surface, an [off-center] eccentrically disposed hole corresponding to the [off-center] eccentrically disposed hole of the base plate to receive [a] the connector, the bottom having a plurality of recesses to house a corresponding plurality of roller wheels, the plurality of recesses arranged in an array consisting of at least one center recess and a recess disposed near a first side of the hole and a recess disposed near the opposite side of the hole and an arcuate array of recesses around a portion of a perimeter edge, and the foot plate further having at least one handle comprising a raised portion of the footplate perimeter edge at a first side of the foot plate and a second raised portion of the foot plate perimeter edge on the opposite side from the first side, at least one of the raised portions having a finger slot therethrough; [a plurality of roller wheels,] one or more of the plurality of roller wheels comprising an axel, housed in the plurality of recesses; and [a] the connector comprising a barrel disposed through the foot plate hole and the base plate hole to [rotably] rotatably connect the foot plate to the base plate, whereby the foot plate is selectively [rotable] rotatable with the plurality of roller wheels over the base plate back and forth between edges of the indention angle of the perimeter edge constrained by the base plate stop portion. Grappo and Sabine do the remedy the deficiencies of Brantman without reconstruction based on impermissible hindsight. Claim 10 is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        5/13/2022